Case: 11-60244     Document: 00511800309         Page: 1     Date Filed: 03/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2012

                                     No. 11-60244                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



MARY HARMON,

                                           Plaintiff - Appellant

v.

JOURNAL PUBLISHING COMPANY,

                                           Defendant - Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:08-CV-174


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Mary Harmon appeals the district court’s grant of Journal Publishing
Company’s (“Journal Publishing”) motion to enforce settlement.                      For the
following reasons, we affirm.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60244    Document: 00511800309     Page: 2   Date Filed: 03/26/2012



                                 No. 11-60244

                       FACTS AND PROCEEDINGS
      Mary Harmon was employed for approximately three years in Journal
Publishing’s press department. After being terminated for excessive absences
in April 2007, Harmon filed a Title VII suit in July 2008 alleging sexual
harassment and retaliation.
      The district court conducted a case management conference in December
2008 and set a trial date of November 30, 2009. After limited discovery, a final
pre-trial conference was conducted on November 4, 2009, during which
settlement was discussed. While Harmon claims to not remember the settlement
discussions, Harmon’s then-counsel recalled that the conference ended with
Harmon demanding $50,000 and Journal Publishing tentatively offering $5,000.
Settlement discussions continued via email and phone calls after the pre-trial
conference and the case was eventually settled for $9,600 on November 14, 2009,
through communications between counsel. Harmon’s counsel believed he was
acting under full authority to negotiate the settlement on her behalf.
      Shortly after the agreed upon settlement, Journal Publishing tendered a
release and a check for the settlement amount to Harmon’s counsel on November
24, 2009. However, at this point, Harmon indicated to her counsel that she
would not accept the settlement. The settlement remained in limbo for several
months. On February 9, 2010, counsel for Journal Publishing had the settlement
check and release hand-delivered to Harmon’s counsel. Based on Harmon’s
continued refusal to accept the settlement, Harmon’s counsel withdrew from the
representation in June 2010.
      Seeking finality, Journal Publishing moved to enforce the settlement on
August 9, 2010, arguing that Journal Publishing had no reason to believe
Harmon’s counsel did not have full authority to enter into a settlement.
Harmon, now acting pro se, discussed the settlement in September 2010 with



                                       2
   Case: 11-60244    Document: 00511800309      Page: 3   Date Filed: 03/26/2012



                                  No. 11-60244

Journal Publishing’s counsel and continued to maintain that she had not given
her consent to settle the case for $9,600.
      The district court subsequently held an evidentiary hearing on Journal
Publishing’s motion to enforce the settlement. Following the hearing, the court
found that Harmon had not offered affirmative proof to overcome the
presumption that her counsel had general authority to settle the case and that,
in fact, “it is very clear that you left him with general authority to settle the
case.” The court accordingly ordered that the settlement be enforced.
      Harmon, acting pro se, raises four issues on appeal, three of which relate
to the merits of her Title VII claim against Journal Publishing. Because the
district court never addressed the merits of Harmon’s Title VII claims, we do not
consider the merits claims and address only whether the district court erred in
enforcing the settlement agreement. Del Bosque v. AT&T Adver., L.P., 441 F.
App’x 258, 260 (5th Cir. 2011).
                          STANDARD OF REVIEW
      “[A] district court has inherent power to recognize, encourage, and when
necessary enforce settlement agreements reached by the parties.” Bell v.
Schexnayder, 36 F.3d 447, 449 (5th Cir. 1994). We review the district court’s
exercise of this inherent power for abuse of discretion. Deville v. United States,
202 F. App’x 761, 762 (5th Cir. 2006) (unpublished) (“The ultimate decision to
grant a motion to enforce a settlement agreement is reviewed for abuse of
discretion.”). “A district court abuses its discretion if it: (1) relies on clearly
erroneous factual findings; (2) relies on erroneous conclusions of law; or (3)
misapplies the law to the facts.” In re Volkswagen of Am., Inc., 545 F.3d 304, 310
(5th Cir. 2008) (en banc) (internal quotation marks omitted).
                                  DISCUSSION
      The validity and enforcement of settlement agreements regarding Title VII
claims is reviewed under federal law. Fulgence v. J. Ray McDermott & Co., 662

                                        3
   Case: 11-60244    Document: 00511800309      Page: 4   Date Filed: 03/26/2012



                                  No. 11-60244

F.2d 1207, 1209 (5th Cir. 1981). Under federal law, agreements to settle Title
VII claims must be entered into voluntarily and knowingly. Such settlements
are not required to be reduced to writing and oral settlement agreements are
enforceable. Additionally, under federal law, “‘[o]ne who attacks a settlement
must bear the burden of showing that the contract he has made is tainted with
invalidity.’” Mid-South Towing Co. v. Har-Win, Inc., 733 F.2d 386, 392 (5th Cir.
1984) (quoting Callen v. Pa. R.R. Co., 332 U.S. 625, 630 (1948)). Under Mid-
South, the party opposing enforcement of the settlement based on a challenge
to the validity of the agreement must be allowed an evidentiary hearing on
disputed issues of the validity and scope of the agreement. 733 F.2d at 390.
While an attorney may not settle a case without express authority, “an attorney
of record is presumed to have authority to compromise and settle litigation of his
client.” Id. (quotation and citation omitted). The burden, therefore, lay with
Harmon to establish before the district court that there was some basis for
holding that Harmon’s counsel of record did not have authority to settle the
litigation on her behalf and that the settlement agreement was invalid.
      We see no basis to hold that the district court abused its discretion by
enforcing the settlement. The district court held an evidentiary hearing as
required under Mid-South and, after receiving evidence from both Harmon and
Journal Publishing, found that Harmon had given her counsel the requisite
general authority to settle the case. Her brief before this court fails to identify
any erroneous fact findings or conclusions of law by the district court, nor does
a review of the hearing transcript reveal any errors in the court’s application of
the law to the facts. Harmon failed to meet her burden in establishing that the
settlement agreement was invalid and the district court did not abuse its
discretion.




                                        4
  Case: 11-60244   Document: 00511800309   Page: 5   Date Filed: 03/26/2012



                                No. 11-60244

                                CONCLUSION
     We AFFIRM the district court’s order granting Journal Publishing’s
motion to enforce settlement.




                                     5